Title: To Thomas Jefferson from Madame Plumard de Bellanger, 13 March 1792
From: Bellanger, Madame Plumard de
To: Jefferson, Thomas


          
            A Paris ce 13 Mars 1792
          
          Un nouveau motif Monsieur m’éngage à vous présenter mes actions de graces pour touttes les bontés que vous avés pour mon Cousin. Vous avés pris la peine de lui donner le Certificat dont il avoit besoin pour toucher son Legs. Assurément jamais certificat ne valut davantage, ayant votre signature et le sceau de l’Etat. Je vois dans ses Lettres que vous lui témoignés en bien des manieres une amitié tres précieuse pour lui. Le moment de votre arrivée à Monticello et le séjour que vous y faites lui procure mille agrémens auxquels il est tres sensible. J’en ay  les détails et ce n’est que comme cela que j’ay le plaisir d’apprendre de vos nouvelles. C’est lui qui me rappelle à votre souvenir, sans cela je crois Monsieur que vous m’auriés tout à fait oubliée en oubliant le françois, que vous dites ne savoir plus. Pour moi je saisis cette occasion pour vous assurer que je ne vous ay point oublié, que je regrette bien d’avoir étté si tôt privée du plaisir de jouir de votre societté. Le sujet de nos conversations est devenu intarissable, j’aurois eu bien besoin de l’adoucissement que vous saviés mettre à mille maux naissans desquels vous aviés une idée tres différente.
          Je veux avant tout Monsieur vous parler des difficultés que mon Cousin éprouve à recevoir son Legs. La Procuration qu’il m’a envoyée dernierement pour la faire passer à son Oncle est rigoureusement insuffisante, elle n’est point expresse pour toucher le Legs. Il faudra que l’oncle veuille bien être caution vis à vis des Exécuteurs Testamentaires. Une autre difficulté plus facheuse encore c’est celle pour lui faire parvenir la somme dont les deux tiers seulement sont échus. Mon Cousin ignore aparemment que par la perte du Change qui est de plus de moitié il n’auroit à peine que 5 mille francs pour dix; il me mande que surtout on n’employe pas la voye du Commerce parce que ce seroit trop longtems à lui parvenir. J’ai envoyé à l’oncle chargé de la Procuration l’endroit de la lettre. Il pense comme moi qu’il est hors de raison de lui envoyer autrement que par la voye du Commerce. Je lui ay envoyé à Nantes tous les renseignemens que j’ay eu de bonne part d’un Négociant appellé Humbert qui demeure à Paris et qui a une Maison de Comerce à Boston et une très riche au Havre. Il prendra touttes les informations nécessaires avant de s’y addresses. Mr. Humbert connoît tres bien ce qu’il faut envoyer à Boston et à l’arrivée du Bâtiment celui qui a mis des fonds doit toucher les deux tiers de la valeur du chargement en Piastres et le reste après la vente. J’ay l’honneur de vous marquer tout cela Monsieur pensant que s’il y a des moyens que vous connoissiés pour lui procurer ses piastres promptement en Virginie vous les lui indiquiés. C’est toujours comptant sur vos bontés pour lui. Vous connoissés deux causes différentes qu’il a d’être pressé de toucher. Monsieur Shoort conseilloit d’attendre à faire passer, que l’argent nous fut revenu à la place des assignats. Je ne sais comment à travers tous les événemens à quoy cela tient il peut fixer un point à quoi s’arrêter. Il va donc nous quitter pour aller en Hollande. Il regrettera dans ce païs ci ses chers économistes. Il verra dans les autres païs le cas qu’on fait d’eux. Monsr. Moris vient occuper la place que vous aviés Monsieur. J’ay déja prié Mr. Shoort de me faire faire connoissance avec lui. Peut-être voudra til bien me rendre le service de continüer de me faire parvenir plus surement et plus promptement mes lettres. Pour revenir à cette liberté à cette  philosophie qui devoit nous rendre heureux, elles sont si avilies si humiliées en France par ceux qui égarent le peuple qu’il y aura à leur faire le reproche de nous avoir privés peut-etre pour toujours des avantages qu’on s’en étoit promis. Cette liberié n’est autre que la faculté de pouvoir impunément résister aux loix, il n’y a aucune force pour faire obéir. La loy de l’impôt est impraticable quant aux terres, aussi ne se paye til point. Le pouvoir Judiciaire et surtout le code Criminel est fait, pour favoriser tous les Crimes qui se multiplient d’une maniere effrayante. Il a eu déja autant de sang répandu que dans une Guerre, à la différence près que c’est par des assassinats prémédittés, exécutés avec une cruauté inouïe, et que la perte des biens s’en est presque toujours ensuivie. La Banqueroutte nous arrive. Et pour parler des nouvelles actuelles, on vient avant hier de recevoir la nouvelle de la mort de l’Empereur, on esperoit qu’il remedieroit de maniere ou d’autre à nos maux. Ce prince si pacifique et si sage est mor le 3e. jour d’une maladie dans laquelle il avoit des vomissemens. On l’a saigné, dit on, mal à propos. Et c’est la le moment ou l’assemblée traduit à la Haute Cour de Justice le Ministre des affaires étrangères pour une réponse faitte à Monsr. de Kaunits, laquelle lüe à l’Assemblée fut tres applaudie. Trois autres ministres ont donné ou reçu leur démission. Enfin on renverse de fait le Thrône. Dieu veuille conserver les jours du Roy.
          Je finis Monsieur par vous demander pour Mon Cousin la continuation des sentimens que vous lui avés montré jusqu’à présent. Il seroit bien malheureux de cesser de les mériter. Dans votre absence il lui reste encore l’avantage de faire sa Cour à Madame Randolphe, il me paroit qu’il profitte souvent de son voisinage et de celui de Monsieur Randolphe. Je desire qu’il recoive son Legs à tems pour faire l’acquisition que vous lui conseillés et qui, le laissant près de vous le fera jouir de tout ce que j’ay perdu. Soyés persuadé que j’ay aprécié autant que personne le prix de votre societté et que les sentimens d’estime et d’attachement qu’elle m’a inspirés ne finiront qu’avec moi. J’ay l’honneur d’être Monsieur Votre tres humble et obeisste servte.
          
            Plumard Bellanger
          
        